Citation Nr: 0032012	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  00-07 734	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an undiagnosed 
illness manifested by muscle and joint pain.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by forgetfulness and irritability.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by chemical sensitivities.

5.  Entitlement to service connection for post-traumatic 
stress disorder and/or a delusional disorder.

6.  Entitlement to service connection for impotence.

7.  Entitlement to service connection for tinnitus of the 
left ear.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1972 to October 1975, and from November 1990 to May 
1991.

2.	On December 1, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Phoenix, 
Arizona, that the veteran died on September [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
      WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 3 -


